ORDER
PER CURIAM
The Board on Professional Responsibility concluded that respondent negligently misappropriated funds and recommends that the respondent be suspended from the practice of law in the District of Columbia for six months. Neither respondent nor Bar Counsel has excepted to that conclusion and recommendation. We therefore accept the Board’s recommendation. D.C. Bar R. 11, § 9(h)(2).
Accordingly, it is ORDERED that respondent Sherri Wyatt is suspended from the practice of law for a period of six months. For purposes of reinstatement, respondent’s suspension will be deemed to run from the date respondent files an affidavit in compliance with D.C. Bar R. XI, § 14(g).